

113 HR 1994 RH: Election Assistance Commission Termination Act
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 211113th CONGRESS1st SessionH. R. 1994[Report No. 113–293]IN THE HOUSE OF REPRESENTATIVESMay 15, 2013Mr. Harper introduced the following bill; which was referred to the Committee on House AdministrationDecember 12, 2013Additional sponsor: Mr. Gingrey of GeorgiaDecember 12, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo terminate the Election Assistance Commission.1.Short title; findings(a)Short titleThis Act may be cited as the Election Assistance Commission Termination Act.(b)FindingsCongress finds the following:(1)The Help America Vote Act of 2002 (HAVA) authorized annual appropriations of not more than $10,000,000 for the Election Assistance Commission (EAC) for fiscal years 2003, 2004, and 2005. Funding for additional years has not been authorized, and in fiscal year 2011 the EAC’s budget grew to nearly $18,000,000.(2)Between 2007 and 2011, the number of staff at the EAC grew from 26 to 48 without an increase in statutory responsibility.(3)55 percent of the EAC’s fiscal year 2014 budget request is devoted to management costs, the third consecutive year for which management costs have exceeded one-half of the EAC’s budget.(4)The EAC has distributed more than $3.2 billion in election reform grants to the States. The most recent year for which appropriations for these grants were enacted or were requested in the President’s annual budget was fiscal year 2010.(5)The EAC last issued voluntary voting system guidelines in 2005. A total of 11 voting systems currently hold a certification from the EAC.(6)The research division of the EAC has substantially completed the reports required by HAVA.(7)The National Association of Secretaries of State adopted resolutions calling for the dissolution of the EAC in 2005 and 2010.(8)The EAC has not had a quorum of commissioners since December 2010, and has not had any commissioners since December 2011. The EAC has not had an Executive Director since December 2011, and has not had a General Counsel since May 2012.(9)The existence of the EAC is not necessary to the conduct of Federal elections and is an unnecessary expenditure of taxpayer funds. Any functions of the EAC worth continuing can be performed by other government entities, consortia of government entities, or private associations.2.Termination of election assistance commission(a)TerminationThe Help America Vote Act of 2002 (42 U.S.C. 15301 et seq.) is amended by adding at the end the following new title:XTermination of Commission1001.TerminationEffective on the Commission termination date, the Commission (including the Election Assistance Commission Standards Board and the Election Assistance Commission Board of Advisors under part 2 of subtitle A of title II) is terminated and may not carry out any programs or activities.1002.Office of management and budget to perform transition functionsExcept as provided in section 1004, the Director of the Office of Management and Budget shall, effective upon the Commission termination date—(1)perform the functions of the Commission with respect to contracts and agreements described in subsection 1003(a) until the expiration of such contracts and agreements, but shall not renew any such contract or agreement; and(2)take the necessary steps to wind up the affairs of the Commission.1003.Savings provisions(a)Prior contractsThe termination of the Commission under this title shall not affect any contract that has been entered into by the Commission before the Commission termination date. All such contracts shall continue in effect until modified, superseded, terminated, set aside, or revoked in accordance with law by an authorized Federal official, a court of competent jurisdiction, or operation of law.(b)Obligations of recipients of payments(1)In generalThe termination of the Commission under this title shall not affect the authority of any recipient of a payment made by the Commission under this Act prior to the Commission termination date to use any portion of the payment that remains unobligated as of the Commission termination date, and the terms and conditions that applied to the use of the payment at the time the payment was made shall continue to apply.(2)Special rule for States receiving requirements paymentsIn the case of a requirements payment made to a State under part 1 of subtitle D of title II, the terms and conditions applicable to the use of the payment for purposes of the State’s obligations under this subsection (as well as any obligations in effect prior to the termination of the Commission under this subtitle), and for purposes of any applicable requirements imposed by regulations promulgated by the Director of the Office of Management and Budget, shall be the general terms and conditions applicable under Federal law, rules, and regulations to payments made by the Federal Government to a State, except that to the extent that such general terms and conditions are inconsistent with the terms and conditions that are specified under part 1 of subtitle D of title II or section 902, the terms and conditions specified under such part and such section shall apply.(c)Pending proceedings(1)No effect on pending proceedingsThe termination of the Commission under this title shall not affect any proceeding to which the Commission is a party that is pending on the Commission termination date, including any suit to which the Commission is a party that is commenced prior to such date, and the Director of the Office of Management and Budget shall be substituted or added as a party to the proceeding.(2)Treatment of ordersIn the case of a proceeding described in paragraph (1), an order may be issued, an appeal may be taken, judgments may be rendered, and payments may be made as if the Commission had not been terminated. Any such order shall continue in effect until modified, terminated, superseded, or revoked by an authorized Federal official, a court of competent jurisdiction, or operation of law.(3)Construction relating to discontinuance or modificationNothing in this subsection shall be deemed to prohibit the discontinuance or modification of any proceeding described in paragraph (1) under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if the Commission had not been terminated.(4)Regulations for transfer of proceedingsThe Director of the Office of Management and Budget may issue regulations providing for the orderly transfer of proceedings described in paragraph (1).(d)Judicial reviewOrders and actions of the Director of the Office of Management and Budget in the exercise of functions of the Commission under section 1002 shall be subject to judicial review to the same extent and in the same manner as if such orders and actions had been issued or taken by the Commission. Any requirements relating to notice, hearings, action upon the record, or administrative review that apply to any function of the Commission shall apply to the exercise of such function by the Director.1004.Return to Federal Election Commission of authority to carry out certain functions under National Voter Registration Act of 1993Effective on the Commission termination date, there are transferred to the Federal Election Commission any functions transferred to the Election Assistance Commission under section 802 (relating to functions described in section 9(a) of the National Voter Registration Act of 1993).1005.Commission termination dateThe Commission termination date is the first date following the expiration of the 60-day period that begins on the date of the enactment of this title..(b)Termination of Technical Guidelines Development CommitteeSection 221 of such Act (42 U.S.C. 15361) is amended by adding at the end the following new subsection:(g)TerminationEffective on the Commission termination date described in section 1005, the Development Committee is terminated..(c)Clerical amendmentThe table of contents of such Act is amended by adding at the end the following:Title X—Termination of CommissionSec. 1001. Termination.Sec. 1002. Office of Management and Budget to perform transition functions.Sec. 1003. Savings provisions.Sec. 1004. Return to Federal Election Commission of authority to carry out certain functions under National Voter Registration Act of 1993.Sec. 1005. Commission termination date..3.Conforming amendments relating to return of certain authority to federal election commission(a)Federal Election Campaign Act of 1971Section 311(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 438(a)) is amended—(1)by striking and at the end of paragraph (8);(2)by striking the period at the end of paragraph (9) and inserting a semicolon; and(3)by adding at the end the following new paragraph:(10)carry out the duties described in section 9(a) of the National Voter Registration Act of 1993..(b)National voter registration act of 1993Section 9(a) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–7(a)) is amended by striking Election Assistance Commission and inserting Federal Election Commission.(c)Effective DateThe amendments made by this section shall take effect on the Commission termination date described in section 1005 of the Help America Vote Act of 2002 (as added by section 2(a)).December 12, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printed